DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Acknowledgement of preliminary amendment dated 05/12/2021 including remarks while changing abstract, specification, claims and drawings. 
Domestic Benefit
Present application 17/286,198 filed 04/16/2021 is a national stage entry of PCT/JP2019/040820 with international filing date of 10/17/2019. 
Foreign Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f). Copies of the certified copies of the priority documents (i.e., application numbers 2018-196971 and 2019-138913 were both filed in Japan on 10/18/2018 and 07/29/2019, respectively) have been received on 04/16/2021 in this national stage application from the International Bureau (PCT Rule 17.2(a)) .
Four Information Disclosure Statements
Four information disclosure statements submitted on 04/16/2021, 04/16/2021, 05/12/2021 and 05/14/2021, respectively were filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the four information disclosure statements have been considered. 



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The TITLE has been amended as follows: 
-- STRUCTURE MANUFACTURING METHOD INCLUDING SURFACE PHOTOELECTROCHEMICAL ETCHING AND STRUCTURE MANUFACTURING DEVICE--.

Reasons for Allowance
Claims 26-37 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior-art from March 2018 is journal article entitled, Stress Relaxation in Porous GaN Prepared by UV Assisted Electrochemical Etching by Al-Heuseen et al. (“Al-Heuseen”).  Figure 1 of Al-Heuseen is depicted below.  

    PNG
    media_image1.png
    267
    556
    media_image1.png
    Greyscale

2H5OH. 
However, with respect to independent claim 26 Al-Heuseen does not anticipate, teach or render obvious the claimed: peroxodisulfate ions in the etching liquid along with a first etching area and a second etching area and mask. Therefore, claim 26 is allowed and dependent claims 28-30 are allowed because they depend on allowed independent claim 26.  
However, with respect to independent claim 27 Al-Heuseen does not anticipate, teach or render obvious the claimed: peroxodisulfate ions in the etching liquid along with a first etching area and a second etching area. Therefore, claim 27 is allowed and dependent claims 31-33 are allowed because they depend on allowed independent claim 26.  
However, with respect to independent claim 34 Al-Heuseen does not anticipate, teach or render obvious the claimed: temperature adjuster, sulfate ion radical, the structure of the light irradiation device such that there is a first and second etching areas. Therefore, claim 34 is allowed and dependent claims 35-37 are allowed because they depend on allowed independent claim 26.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
04 November, 2021
/John P. Dulka/Primary Examiner, Art Unit 2895